Exhibit 10.1

TRANSITION, SEPARATION AND RELEASE AGREEMENT

This Transition, Separation and Release Agreement (this “Agreement”), dated as
of June 29, 2016, is entered into by and between JoAnn Kintzel (the
“Executive”), Blucora, Inc., a Delaware corporation (the “Company”), and TaxACT,
Inc., a wholly owned subsidiary of the Company (“TaxACT”).

W I T N E S S E T H:

WHEREAS, the Executive is employed by the Company as President of TaxACT,
pursuant to the Amended and Restated Employment Agreement between the Executive,
the Company and TaxACT effective as of January 31, 2015 (the “Employment
Agreement”).

WHEREAS, the Company and the Executive have agreed to a transition period from
the date of this Agreement through October 31, 2016, or such earlier date that
is mutually agreed upon by the Company and the Executive (the “Transition
Period”) followed by a termination of the Executive’s employment (the
“Termination of Employment”) effective as of October 31, 2016, or such earlier
date that is mutually agreed upon by the Company and the Executive (the
“Separation Date”).

WHEREAS, for the avoidance of doubt, the Executive’s Termination of Employment
pursuant to this Agreement shall be considered a termination in accordance with
Section 6(c) of the Employment Agreement.

WHEREAS, the Company and the Executive desire to set forth herein their mutual
agreement with respect to the Executive’s duties and compensation and benefits
during the Transition Period and the separation benefits payable upon the
Executive’s Termination of Employment and the release of claims by the
Executive.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, it is hereby agreed as follows:

1. Transition.

(a) During the Transition Period, the Executive and the Company acknowledge and
agree that the Employment Agreement shall remain in full force and effect, and
that the Executive will continue to provide services to the Company pursuant to
the Employment Agreement. In addition to her normal duties as President of
TaxACT, the Executive acknowledges and agrees that her duties during the
Transition Period shall include using her best efforts to facilitate the
transition of her responsibilities as President of TaxACT to her successor. The
Executive also acknowledges and agrees that notwithstanding any other provision
of this Agreement or the Employment Agreement, upon appointment of a new
President of TaxACT as her successor, the Executive will become a non-officer
employee of TaxACT for the remainder of the Transition Period with such duties
as the Chief Executive Officer shall determine.

(b) During the Transition Period, all compensation and other benefits owed to
the Executive pursuant to the Employment Agreement shall accrue and be paid
according to the Company’s normal payroll and benefits practices.

2. Payment upon Termination of Employment.

(a) Subject to Section 3, on the first regularly scheduled payroll date that is
at least 60 days following the Separation Date, the Executive will receive a
lump sum payment equal to the sum of the following, less applicable payroll
deductions and withholdings:

 

  i. an amount equal to the Executive’s current gross annual salary of Three
Hundred and Seven Thousand Five Hundred Dollars ($307,500.00); and



--------------------------------------------------------------------------------

  ii. Eighteen Thousand Fifty Two Dollars and Thirty Two Cents ($18,052.32),
which represents 12 times the monthly COBRA premium currently in effect under
the Company’s group health plan.

(b) Subject to Section 3, upon the Executive’s Termination of Employment and in
accordance with the terms and conditions of the Company’s 2016 Executive Bonus
Plan (the “Bonus Plan”), the Executive will be entitled to receive the “accrued
bonus” as set forth in the Bonus Plan, less all applicable payroll deductions
and withholdings. Payment of the amount due under this Section 2(b) shall be
made at the same time as bonuses under the Bonus Plan are made to the Company’s
other executives.

(c) Subject to Section 3, on the first regularly scheduled payroll date that is
at least 60 days following the Separation Date, the Executive will receive a
lump sum retention payment of One Hundred Thousand Dollars ($100,000.00) less
applicable payroll deductions and withholdings, provided that the Executive
performs her duties as set forth in Section 1(a) of this Agreement.

3. Release of Claims. The payments and benefits described in Section 2 of this
Agreement are expressly conditioned on (i) the Executive (or, in the case of the
Executive’s death, the Executive’s representative) signing and delivering (and
not revoking thereafter) the Release of Claims attached to this Agreement as
Exhibit A (the “Release”), which Release is executed, delivered and effective no
later than 60 days following the Separation Date and (ii) the Executive
continuing to satisfy any obligations to the Company under this Agreement, the
Employment Agreement, the Additional Employee Agreements (as defined below) and
the Release, which are incorporated herein by reference. In the event the
Release is not executed, delivered and effective by the 60th day after the
Separation Date, none of such payments or benefits shall be provided to the
Executive.

4. Nondisparagement. The Executive shall not make any communications that are
libelous, slanderous or defamatory with respect to the Company and its
respective officers, managers, directors, employees, members, stockholders,
administrators, affiliates, divisions, subsidiaries, predecessors, successors
and assigns. Notwithstanding the foregoing, nothing in this Agreement is
intended to or will be used in any way to limit the Executive’s rights to
communicate with a government agency, as provided for, protected under or
warranted by applicable law.

5. Existing Agreements. The Executive acknowledges that she has certain ongoing
obligations under the Employment Agreement and other agreements with the Company
and TaxACT (the “Additional Employee Agreements”), including, without
limitation, the Employee Noncompetition Agreement between the Executive and
TaxACT entered into as of January 5, 2012 and the Confidentiality,
Noncompetition and Nonsolicitation Agreement between Executive and TaxACT dated
October 23, 2006, and that nothing in this Agreement affects, modifies, or
terminates any such obligations.

6. Return of Property. Effective as of the Separation Date, the Executive will
return to the Company any and all property of the Company in the Executive’s
possession including, but not limited to, computers, credit cards, phones, keys,
passwords, user names, documents, files, information, equipment and supplies.

7. Miscellaneous.

(a) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(b) Entire Agreement. Except as otherwise noted herein, this Agreement, and any
agreements referenced herein, represent the entire agreement and understanding
between the Executive and the Company regarding the subject matter hereof and
supersede and replace any and all prior agreements and understandings between
the Parties with respect thereto. This Agreement may not be modified except
expressly in a writing signed by both parties.

 

-2-



--------------------------------------------------------------------------------

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws of the State
of Delaware without reference to any choice of law rules.

(d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(e) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, in respect of
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this Section 10(e) shall be void.

(f) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.

(g) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of all applicable income, employment and other taxes.

(h) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate (as defined under the Securities Exchange Act of
1934), and an affiliate may assign its rights under this Agreement to another
affiliate of the Company or to the Company. In the case of any such assignment,
the term “Company” when used in a section of this Agreement shall mean the
corporation that actually employs the Executive.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(Signatures on Following Pages)

 

-3-



--------------------------------------------------------------------------------

BLUCORA, INC. By:   /s/ John S. Clendening John S. Clendening President and
Chief Executive Officer

 

TaxACT, INC. By:   /s/ John S. Clendening John S. Clendening Chief Executive
Officer

 

EXECUTIVE:

/s/ JoAnn Kintzel

JoAnn Kintzel



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

This General Release and Waiver of Claims (this “Release”) is executed by JoAnn
Kintzel (“Executive”) as of the date set forth below, and will become effective
as of the “Effective Date” as defined below. This Release is in consideration of
severance benefits to be paid to Executive by Blucora, Inc., a Delaware
corporation (the “Company”) pursuant to the Amended and Restated Employment
Agreement between Executive and the Company effective as of January 31, 2015
(the “Employment Agreement”) and the Transition, Severance and Release Agreement
entered into between the Executive, the Company, and TaxACT, Inc., a wholly
owned subsidiary of the Company, effective as of June 29, 2016 (the “Transition
Agreement” and together with the Employment Agreement, the “Agreements”).
Execution of this Release without revocation by Executive will satisfy the
requirement, set forth in Section 6(g) of the Employment Agreement and Section 3
of the Transition Agreement, that Executive execute a general release and waiver
of claims in order to receive severance benefits pursuant to the Agreements.

1. Termination of Employment

Executive acknowledges that her employment with the Company and any of its
subsidiaries (collectively, the “Company Group”) and any and all appointments
she held with any member of the Company Group, whether as officer, director,
employee, consultant, agent or otherwise, terminated as of (the “Termination
Date”). Effective as of the Termination Date, Executive has not had or exercised
or purported to have or exercise any authority to act on behalf of the Company
or any other member of the Company Group, nor will Executive have or exercise or
purport to have or exercise such authority in the future.

2. Waiver and Release

 

  (a) Executive, for and on behalf of herself and her heirs and assigns, hereby
waives and releases any common law, statutory or other complaints, claims,
charges or causes of action arising out of or relating to Executive’s employment
or termination of employment with, or Executive’s serving in any capacity in
respect of any member of the Company Group (collectively, “Claims”). The Claims
waived and released by this Release include any and all Claims, whether known or
unknown, whether in law or in equity, which Executive may now have or ever had
against any member of the Company Group or any stockholder, employee, officer,
director, agent, attorney, representative, trustee, administrator or fiduciary
of any member of the Company Group (collectively, the “Company Releasees”) up to
and including the date of Executive’s execution of this Agreement. The Claims
waived and released by this Release include, without limitation, any and all
Claims arising out of Executive’s employment with the Company Group under, by
way of example and not limitation, the Age Discrimination in Employment Act of
1967 (a law which prohibits discrimination on the basis of age against persons
age 40 and older), the National Labor Relations Act, the Civil Rights Act of
1991, the Americans With Disabilities Act of 1990, Title VII of the Civil Rights
Act of 1964, the Employee Retirement Income Security Act of 1974, the Family
Medical Leave Act, the Securities Act of 1933, the Securities Exchange Act of
1934, and the Washington Law Against Discrimination, all as amended, and all
other federal, state and local statutes, ordinances, regulations and the common
law, and any and all Claims arising out of any express or implied contract,
except as described in Paragraphs 2(b) and 2(c) below.

 

  (b) The waiver and release set forth in this Section 2 is intended to be
construed as broadly and comprehensively as applicable law permits. The waiver
and release shall not be construed as waiving or releasing any claim or right
that as a matter of law cannot be waived or released, including Executive’s
right to file a charge with the Equal Employment Opportunity Commission or other
government agency; however, Executive waives any right to recover monetary
remedies and agrees that she will not accept any monetary remedy as a result of
any such charge or as a result of any legal action taken against the Company by
any such agency.



--------------------------------------------------------------------------------

  (c) Notwithstanding anything else in this Release, Executive does not waive or
release claims with respect to:

 

  (i) Executive’s entitlement, if any, to severance benefits pursuant to the
Agreements;

 

  (ii) vested benefits or payments specifically to be provided to the Executive
pursuant to the Agreements or any Company employee benefit plans or policies;

 

  (iii) indemnification pursuant to any applicable provision of the Company’s
Bylaws or Certificate of Incorporation, as amended, pursuant to any written
indemnification agreement between the Executive and the Company, or pursuant to
applicable law;

 

  (iv) any claims which the Executive may have solely by virtue of the
Executive’s status as a stockholder of the Company; or

 

  (v) unemployment compensation to which Executive may be entitled under
applicable law.

 

  (d) Executive represents and warrants that she is the sole owner of the actual
or alleged Claims that are released hereby, that the same have not been
assigned, transferred, or disposed of in fact, by operation of law, or in any
manner, and that she has the full right and power to grant, execute and deliver
the releases, undertakings, and agreements contained herein.

 

  (e) Executive represents that she has not filed any complaints, charges or
lawsuits against the Company with any governmental agency or any court based on
Claims that are released and waived by this Release.

3. No Admission of Wrongdoing

This Release shall not be construed as an admission by either party of any
wrongful or unlawful act or breach of contract.

4. Binding Agreement; Successors and Assigns

This Release binds Executive’s heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of the
respective heirs, administrators, representatives, executors, successors, and
assigns of any person or entity as to whom the waiver and release set forth in
Section 2 applies.

5. Other Agreements

This Release does not supersede or modify in any way Executive’s continuing
obligations pursuant to the Agreements and other agreements between the
Executive, the Company and TaxACT (including, without limitation, the Employee
Noncompetition Agreement between the Executive and TaxACT entered into as of
January 5, 2012 and the Confidentiality, Noncompetition and Nonsolicitation
Agreement between Executive and TaxACT dated October 23, 2006) (the “Additional
Employee Agreements”) or the dispute resolution provisions of the Agreements and
the Additional Employee Agreements.

6. Knowing and Voluntary Agreement; Consideration and Revocation Periods

 

  (a) Executive acknowledges that she has been given 21 calendar days from the
date of receipt of this Release to consider all of the provisions of this
Release and that if she signs this Release before the 21-day period has ended
she knowingly and voluntarily waives some or all of such 21-day period.



--------------------------------------------------------------------------------

  (b) Executive represents that (i) she has read this Release carefully,
(ii) she has hereby been advised by the Company to consult an attorney of her
choice and has either done so or voluntarily chosen not to do so, (iii) she
fully understands that by signing below she is giving up certain rights which
she might otherwise have to sue or assert a claim against any of the Company
Releasees, and (iv) she has not been forced or pressured in any manner
whatsoever to sign this Release, and agrees to all of its terms voluntarily.

 

  (c) Executive shall have seven calendar days from the date of her execution of
this Release (the “Revocation Period”) in which she may revoke this Release.
Such revocation must be in writing and delivered, prior to the expiration of the
Revocation Period, to the attention of the Company’s Chief Executive Officer at
the Company’s then-current headquarters address. If Executive revokes this
Release during the Revocation Period, then the Release shall be null and void
and without effect.

7. Effective Date

The Effective Date of this Release will be day after the Revocation Period
expires without revocation by Executive.

IN WITNESS WHEREOF, Executive has executed this Release as of the date indicated
below.

 

  

 

   Dated:   

 

   JoAnn Kintzel      